The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 12 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Monolithic Integration of InGaAsP MZI Modulator and InGaAs Driver MOSFET using III-V CMOS Photonics” by Park et al, OFC Conference, W3E.4, pp. 1 – 3, 2017 (hereinafter Park).
Regarding claim 9, Park describes (Fig. 2(iv); Abstract; Section 2) an optical modulator (“carrier-injection InGaAsP optical modulator” in the Abstract), comprising: 
a lower cladding layer (SiO2 BOX layer in Fig. 2a(iv)) having a refractive index (~ 1.45 as an inherent property of SiO2 at an operational wavelength of 1,550 nm, as intended by Park and shown in Fig. 3a) equal to or less than a refractive index of InP (~ 3.25 at 1,550 nm) on a substrate (Si substrate in Fig. 2a(iv)); 
a core (formed in i-InGaAsP, as shown in Fig. 2a(iv); “A InGaAsP rib waveguide” at 2nd para. of Section 2) on the lower cladding layer (SiO2 BOX), the core being made of an InP-based semiconductor (i-InGaAsP) having a bandgap corresponding to a desired (operational) wavelength (about 1,550 nm, as shown in Fig. 2a(iv), for which the core material bandgap is configured); 
an upper cladding layer (“300-nm-thick PECVD SiO2 layers” at 2nd para. of Section 2) having a refractive index (~ 1.45) equal to or less than the refractive index (~ 3.25) of InP on the (i-InGaAsP) core; and 
an electric field applicator (comprising the outer p+ and n+ doped portions of the semiconductor material and in Fig. 2a(iv) and electrical traces formed of Au/gold; “p+ -InGaAsP regions for PIN junctions … the drain and n+ -region were connected by Au” at 2nd para. of Section 2) that applies an electric field to the (i-InGaAsP) core to produce an electric current through it and induce an electro-optic phase modulation (as shown in Fig. 3b; Section 3 and 1st para. of Section 4).  
Regarding claim 17, Park describes (Fig. 2a; Section 2) a corresponding method of forming the optical modulator, the method comprising the recited step limitations (nominal step limitations directly corresponding to structural limitations), as detailed above for claim 1. 
Regarding claims 10 and 18, Park teaches that the core is made of InGaAsP (“A InGaAsP rib waveguide” at 2nd para. of Section 2).  
Regarding claims 11 and 19, Park teaches that the lower cladding layer (SiO2 BOX layer in Fig. 2a(iv)) and the upper cladding layer (“300-nm-thick PECVD SiO2 layers” at 2nd para. of Section 2) are made of silicon oxide (SiO2; 2nd para. of Section 2).  
Regarding claim 12, Park teaches (Fig. 2(iv); 2nd para. of Section 2) that the electric field applicator includes a first semiconductor layer (“p+ -InGaAsP regions for PIN junctions” at 2nd para. of Section 2) of a first (p) conductive type and a second semiconductor layer (“n+ -region for PIN junctions” at 2nd para. of Section 2) of a second (n) conductive type, and wherein the (i-InGaAsP) core is interposed between the first semiconductor layer (p+) and the second semiconductor layer (n+) in a direction horizontal to a plane of the (Si) substrate (as seen in Fig. 2a(iv)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 – 16 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Montgomery et al (US 2004/0208454 A1).
Regarding claim 13, Park considers, by way of example but not limitation, that the entire ridge-shaped waveguide core (i-InGaAsP) is undoped/intrinsic and does not illustrate embodiments wherein a PIN junction is formed within the core, even though such arrangements are well known in the art. For example, Montgomery describes (Fig. 12; para. 0007 and 0008) a prior-art optical modulator having a structure similar to that in Park (compare Fig. 1 of Montgomery with Fig. 2a(iv)). Montgomery points out that, for such prior-art structure, “high speed operation of a PN junction could be achieved in reverse bias, although this would require large drive voltages and long device lengths, which are incompatible with the CMOS process” (para. 0008, emphasis added). Montgomery proposes a solution/improvement and discloses an optical modulator (Figs. 2 – 5; para. 0051 – 0055) with improved performance and having a PIN junction is formed within a waveguide core 16 (as identified in Fig. 3) by a first (p-type) semiconductor layer 10, a second (n-type) semiconductor layer 20, and a thin oxide layer 18 (para. 0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Park can be modified in accordance with the teachings of Montgomery, to have a PIN junction formed within a waveguide core by two core portions doped with opposite polarities. The motivation for such arrangement is that it allows for a significant reduction in driving voltage/power and is compatible with CMOS processing (“In accordance with the present invention, conventional CMOS processing and device elements are used to form an electro-optic modulator with sub-micron dimensions. Since the modulator is based on a capacitive structure, it draws no power in a static mode (that is, no power is required to maintain a logic state), thus exhibiting a significant reduction in power consumption when compared to prior art device arrangements” at para. 0013, emphasis added). 
The Park – Montgomery combination considers that that the core (16 in Fig. 3 of Montgomery) includes a first core (a portion of 10 within 16) of the first (p) conductive type and a second core (a portion of 20 within 16) of the second (n) conductive type.  
Regarding claim 14, the Park – Montgomery combination considers that the first core and the second core are disposed side by side (the vertical interface) in the direction parallel to the plane of the substrate 5 (according to Fig. 3 of Montgomery).  
Regarding claim 15, the Park – Montgomery combination considers that the first core and the second core are stacked on the lower cladding layer (BOX SiO2 in Fig. 2a of Park and Fig. 1 of Montgomery).  
Regarding claim 16, the Park – Montgomery combination considers that: on a first (right) side of the core, the first semiconductor layer (heavily doped p+ for electrical contact) is in contact with the first core (p-doped) of the core; and on a second (left) side of the core, the second semiconductor layer (heavily doped n+ for electrical contact) is in contact with the second core (n-doped) of the core.  
Regarding claim 20, the Park – Montgomery combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 12 – 14.
Regarding claims 21 – 24, the Park – Montgomery combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 13 – 16 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896